Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Preliminary amendment received 5/29/2019 and IDS received 5/29/2019 have been entered.
Priority
This application is a 371 of PCT/US2017/066269 (filed 12/14/2017) which claims benefit of 62/436,180 (filed 12/19/2016).

Election/Restrictions
Applicant’s election without traverse of species of omics data as recited in claim 5 in the reply filed on 11/29/2021 is acknowledged. 
Claims 4 and 8-11 are withdrawn for examination because they draw to nonelected species, there being no allowable generic or linking claim. 
Claims 1-3, 5-6, 12-13 and 17-20 are presented for examination on the merits. 

Specification
The use of the trademarks “BAMBAM” on page 13, [0012], line 7, “ExoTEST” on page 8, [0039], line 3, and “Easy ACT” on page 11, [0051], line 3++, etc., have been noted in this application.  It should be capitalized wherever it appears and be accompanied by the generic terminology.


The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-3, 5-6, 12-13 and 17-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Regarding claim 1, the phrase "i.e." (line 4) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before t22he effective filing date of the claimed invention.
Claims 1-3, 12-13 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nurmenniemi (Am J Pathol., 2009, 175(3):1281-1291).
Nurmenniemi teaches a method of testing anticancer drug in an in vitro culture environment (page 1281, title and abstract).
For claims 1-2 and 12-13: the reference teaches a method comprising: (a) obtaining a viable tumor sample from a tumor present in a subject: myoma disks (page 1282, right column, st full paragraph++) or breast adenocarcinoma cell line/melanoma cell line (page 1282, left column, 1st full paragraph, line 18++); (b) acquiring tumor microenvironment parameters from the subject’s tumor (no specific parameters is claimed/defined to be distinct from any donor information obtained in the consent form, page 1282, right column, 1st full paragraph++); (c) adjusting an artificial culture medium according to the tumor microenvironment parameters (no specific adjustment of medium is claimed/defined to be distinct from any culture medium used, page 1282, left column, 2nd full paragraph++, for claim 12); (d) treating the tumor sample with at least one anticancer treatment: GM6001, which read as a cell-based therapeutic agent (page 1288, Fig. 7, for clam 13); and (e) quantifying an effect of the treatment on cancer cell invasion (page 1288, Fig. 7). 
For claim 3, the reference teaches the viable tumor sample comprises obtaining a sample of vasculature/blood vessel tissue structure at/adjacent to the location of tumor: myoma disck which inherently contains vasculature structure (page 1282, right column, 1st full paragraph++). 
For claims 17-19, the reference teaches the quantifying step is measured with respect to tumor cell parameters/invasion (no specific “validation metric” is claimed/defined to be distinct from the invasion analysis as taught, for claim 18) at the start of the treating step wherein no GM6001 is used (page 1288, Fig. 7). 
For claim 20, the reference teaches fibroblasts (GF, page 1282, left column, 1st full paragraph, line 1++) as non-tumor cell which is immune competent cell (page 1285, Fig. 1). 

Claims 1-3, 5-6, 12-13 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goasguen (Int J Cancer, 2010, 127:1028-1037).
Goasguen teaches a method of testing anticancer drug in an in vitro culture environment (page 1028, title and abstract).
For claims 1-2 and 12-13: the reference teaches a method comprising: (a) obtaining a viable tumor sample from a tumor present in a subject: liver resection fragments (page 1029, left column, 1st full paragraph, line 4++); (b) acquiring tumor microenvironment parameters from the subject’s tumor (no specific parameters is claimed/defined to be distinct from mRNA information obtained, page 1031, left column, 1st full paragraph++); (c) adjusting an artificial culture medium according to the tumor microenvironment parameters (no specific adjustment of medium is claimed/defined to be distinct from any culture medium used, page 1029, left column, nd full paragraph++, for claim 12); (d) treating the tumor sample with at least one anticancer treatment: SN-38, which read as a cell-based therapeutic agent (page 1029, right column, line 1++, for clam 13); and (e) quantifying an effect of the treatment on cancer cell by immunohistochemical and proliferative index calculation (page 1029, right column, 1st full paragraph++) and/or allelic losses/mRNA expression (page 1031, right column, 4th -6th paragraph). 
For claim 3, the reference teaches the viable tumor sample comprises obtaining a sample of vasculature/blood vessel tissue structure at/adjacent to the location of tumor: liver metastases from colorectal cancer which inherently contains vasculature/blood vessel structure (page 1029, left column, 1st full paragraph, line 4++). 
For claims 5-6, the reference acquiring tumor microenvironment parameters/omics data: mRNA expression (page 1031, left column, 1st full paragraph++, right column, 5th- 6th paragraph). 
For claims 17-19, the reference teaches the quantifying step is measured with respect to tumor cell parameters (no specific “validation metric” is claimed/defined to be distinct from the heterogeneity of in vitro response to SN-38, for claim 18) at the start of the treating step wherein no SN-38 is used (page 1031, left column, 2nd full paragraph++, page 1032, Table 1). 
For claim 20, the reference teaches nontumorous liver tissue/fragment (page 1029, left column, 1st full paragraph, line 5++) as non-tumor cell which is immune competent cell. 

Conclusion
No claim is allowed. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/BIN SHEN/Primary Examiner, Art Unit 1653